     Case
UNITED    19-27238-ABA
        STATES  BANKRUPTCYDoc 60-1
                              COURT   Filed 10/20/21 Entered 10/20/21 10:09:03              Desc
DISTRICT OF NEW JERSEY     Certificate of Service Page 1 of 2
Caption in Compliance with D.N.J. LBR-
9004-1
 KML Law Group, P.C.
 By: Denise Carlon Esquire
 Market Street, Suite 5000
 Philadelphia, PA 19106
 201-549-2363
 Attorneys for Secured Creditor: M&T Bank




 In Re:                                       Case No:       19-27238 ABA
 Steven D. Owens Sr.                          Chapter:       13
              Debtor                          Judge:         Andrew B. Altenburg Jr.




                                 CERTIFICATION OF SERVICE

   1. I, Thomas Diruscio:

        Represent the                          in the above-captioned matter.
       am the secretary/paralegal for Denise Carlon, who represents the Secured Creditor in the
   above captioned matter.
        am the                         in the above case and am representing myself.

   2. On 10/20/2021, I sent a copy of the following pleadings and/or documents to the parties
      listed in the chart below:

          Notice of Debtor’s Request for Forbearance
          Certificate of Service


   3. I hereby certify under penalty of perjury that the above documents were sent using the mode
      of service indicated.
   Dated: 10/20/2021                     /S/Thomas Diruscio
Case 19-27238-ABA       Doc 60-1 Filed 10/20/21 Entered 10/20/21 10:09:03           Desc
                         Certificate of Service Page 2 of 2



Name and Address of Party Served   Relation of Party             Mode of Service
                                      to the Case
                                   Debtor
 Steven D. Owens Sr.                                     Hand-delivered
 31 Lawrence Road
 Bridgeton, NJ 08302                                     Regular mail

                                                         Certified mail/RR

                                                         E-mail

                                                         Notice of Electronic Filing
                                                        (NEF)

                                                         Other
                                                        ______________________
                                                          (as authorized by the court *)
                                   Attorney for
                                   Debtor                Hand-delivered
 Victor Druziako
                                                         Regular mail
 Law Office of Victor Druziako,
 PC                                                      Certified mail/RR
 1882 W Landis Avenue
 Vineland, NJ 08360                                      E-mail

                                                         Notice of Electronic Filing
                                                        (NEF)

                                                         Other
                                                        ______________________
                                                          (as authorized by the court *)
                                   Chapter 13 Trustee
                                                         Hand-delivered
 Isabel C. Balboa Esq.
 Chapter 13 Standing Trustee                             Regular mail
 Cherry Tree Corporate Center -
                                                         Certified mail/RR
 535 Route 38 - Suite 580
 Cherry Hill, NJ 08002                                   E-mail
                                                         Notice of Electronic Filing
                                                        (NEF)

                                                         Other
                                                        ______________________
                                                          (as authorized by the court *)
